     Case 4:18-cv-00483 Document 96 Filed on 08/26/19 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

Harvest Natural Resources, Inc., et al.

v.                                           Case Number: 4:18−cv−00483

Juan Jose Mendoza Garcia, et al.




                               NOTICE OF RESETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN RESET
FOR THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Lee H Rosenthal
PLACE:
Courtroom 11B
United States District Court
515 Rusk Ave
Houston, TX
DATE: 8/27/2019

TIME: 11:00 AM
TYPE OF PROCEEDING: Discovery Hearing


Date: August 26, 2019
                                                        David J. Bradley, Clerk
